[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1723

                         ESPERANZA MORALES,

                       Plaintiff, Appellant,

                                 v.

                  COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]


                               Before

                        Lipez, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.




     Melba N. Rivera-Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert J. Triba, Chief Counsel,
Social Security Administration, on brief for appellee.




                         February 15, 2001
            Per Curiam. Claimant Esperanza Morales appeals from

the judgment of the district court.                This judgment affirmed

the   denial    by     the    Commissioner        of   Social   Security     of

claimant's application for disability benefits.                       We affirm

the district court's judgment for the following reasons.

            The findings of fact of the administrative law

judge (ALJ) "are conclusive when supported by substantial

evidence, 42 U.S.C. § 405(g), but are not conclusive when

derived by ignoring evidence, misapplying the law, or judging

matters entrusted to experts."                Nguyen v. Chater, 172 F.3d

31, 35 (1st Cir. 1999) (per curiam).                   It also is important

to keep in mind that resolution of conflicts in the evidence

and the ultimate determination of disability are for the ALJ,

not the courts.         See Rodriguez v. Secretary of Health and

Human Services, 647 F.2d 218, 222 (1st Cir. 1981).                     Based on

the   following,       it    is    apparent   that     the   record    contains

conflicting evidence and that a sufficient amount of this

evidence supports the ALJ's conclusion that claimant retained

the residual functional capacity (RFC) to engage in her past,

sedentary      work.         See    20   C.F.R.    §    404.1567(a)     (1997)

(sedentary work requires the ability (1) to lift no more than

10 pounds at a time, and (2) to occasionally lift items like
small tools; the capacity to sit also is required, along with

the capacity to occasionally walk and stand).

            First, of course, is the RFC assessment completed

by the non-examining physician which indicates that claimant

frequently can lift and carry 25 pounds and is able to sit,

stand, and walk for about six hours each, in an eight-hour

work day.        As for claimant's heart condition, the record

reveals   that     she   has   good    cardiac   function   and   a   fair

tolerance for exercise.         The ALJ, in his decision, also read

one of the heart studies as concluding that claimant could

perform sedentary work and claimant does not dispute the

ALJ's reading of this report.           Further, Dr. Marti noted that

claimant experienced chest pain on "light," not sedentary,

exertion and that, in any event, the pain was relieved with

nitroglycerin tabs.

            In     relation      to     claimant's    musculoskeletal

condition, the most striking evidence, aside from the non-

examining RFC assessment, is the conclusion of Dr. Cintron,

one of the examining consultants, that claimant essentially

is not disabled at all.         Indeed, claimant showed no atrophy

and exhibited a full range of motion in her arms, neck, and

back.   There also is the "objective" medical evidence – the




                                      -3-
x-rays – which showed only spondylotic changes and mild

osteopenia; there were no bulging or ruptured discs.

           We also reject claimant's argument that the ALJ did

not give controlling weight to the opinions of Drs. Marti and

Diaz,   claimant's   treating   physicians.       See    20    C.F.R.   §

404.1527(d)(2) (1997).     Here, the ALJ, in deciding not to

give such weight to the RFC assessments of Drs. Marti and

Diaz, stated that the assessments were not corroborated by

clinical studies or findings and were refuted by the rest of

the   record   evidence.   Given      the    results    of    the   tests

concerning claimant's heart and spine, this seems an adequate

reason.   That is, the tests are            not consistent with the

conclusion of these doctors that claimant could not perform

even sedentary work. Further, the diagnosis of carpal tunnel

syndrome made by Dr. Diaz is not confirmed by any tests and

the opinions of both treating sources that claimant was

limited in the use of her hands conflicts with the reports

of both of the consultative physicians, who failed to note

any problems with claimant's hands.

           In regard to her mental impairment, claimant's

primary argument is that her condition meets, or at least

equals, a listed impairment. See 20 C.F.R. Part 404, Subpart

P., App. 1.    In particular, claimant refers to § 12.05, the


                                -4-
listing for mental retardation and autism.               According to §

12.05,   "[m]ental     retardation    refers   to    a    significantly

subaverage general intellectual functioning with deficits in

adaptive    behavior      initially     manifested         during   the

developmental period (before age 22)."

           The problem with claimant's argument is that there

simply is no evidence in the record that claimant had any

"deficits in adaptive behavior initially manifested . . .

before age 22."    Indeed, claimant herself reported to Dr. de

Jesus that, prior to 1992, she had been physically and

emotionally healthy.      Further, claimant stated that she had

obtained fair grades through the sixth grade and had left

school due to a skin condition.         Thus, claimant has failed

to establish that she fits within the basic definition of

mental retardation set out in § 12.05.              Finally, although

claimant averred that she "equaled" this listing, she does

not explain how.

           Affirmed.




                                -5-